DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on July 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,776,261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed July 27, 2021 has been entered.  Claims 15 and 17 are cancelled, leaving claims 1-14 and 16 pending in this application. 
The amendment to the title and claims have overcome the objections to the title and the majority of the rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed April 30, 2021.
The accepted terminal disclaimer overcomes the nonstatutory double patenting rejection to the claims provided in the prior office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “A storage apparatus managing method, applied to a first storage apparatus and a second storage apparatus coupled to the electronic apparatus”, but the electronic apparatus lacks antecedent basis.  For the purpose of examination, it is assumed that this instead recites “an electronic apparatus”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Hybrid Cache Architecture Replacing SRAM Cache with Future Memory Technology”, as provided in applicant’s IDS) in view of Kim et al. (“Examining Storage Performance on Mobile Devices”, as provided in applicant’s IDS) and Johnson (US 2009/0031006, as provided in applicant’s IDS).
Lee teaches a storage apparatus managing method, applied to a first storage apparatus and a second storage apparatus (Fig. 1, the first storage apparatus is the dotted box surrounding the core, L1 and L2 caches, and the external memory is the second storage apparatus), wherein the first storage apparatus comprises a local registering region and a global registering region (Fig. 1, local registering region is the L2 cache and global registering region is the L1 cache), the global registering region is utilized for registering data that has been read from the second storage apparatus (the L1 cache necessarily contains data read from the external memory when performing memory accesses), and the local registering region is utilized for registering data that has been read from the second storage apparatus and other 
(a) receiving a read request indicating reading a target data unit from the second storage apparatus (Section IV.C Paragraph 1 describes a number of variables when modeling average memory access time, among them are the read and write latencies, indicating that part of the metrics necessarily accounts for read accesses); 
(b) confirming whether the global registering region has the target data unit (Section IV.C contains equation 3 where                                 
                                    A
                                    M
                                    A
                                    T
                                    =
                                    h
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    *
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    +
                                    m
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    *
                                    (
                                    h
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    *
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                    m
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    *
                                    
                                        
                                            T
                                        
                                        
                                            e
                                            x
                                            t
                                        
                                    
                                    )
                                
                            ; in this equation, the access time includes the L1 cache’s hit rate, reading upon the limitation);
(c) if the global registering region has the target data unit, reading the target data unit from the global registering region (in cache memory, necessarily if there’s a hit in a cache, the cache returns the data, which is accounted for in equation 3 by the access time of the L1 cache associated with the L1 hit rate), if the global registering region does not have the target data unit, confirming whether the local registering region has the target data unit (in the equation 3 above, if the L1 cache misses, then the L2 cache is checked, indicated by the L2 hit rate being associated with the L1 miss rate);
(d) reading the target data unit from the local registering region if the local registering region has the target data unit (in cache memory, if there’s a hit, then the data is necessarily returned, accounted for in equation 3 by the access time of the L2 cache being associated with the hit rate of the L2 cache), and reading the target data 
(e) copying the target data unit to the global registering region if the target data unit is read from the local registering region or the second storage apparatus (Lee’s equation 3 shows that in a miss in the L1 cache, the target data unit refers to either the L2 cache or the external memory to locate the requested memory; this teaches the limitation, as Ghosh teaches that in cache misses, the processor loads data from the next memory and copies it into the cache, see page 1).
Lee fails to teach where second storage apparatus coupled to an electronic apparatus, as well as where the method comprises:
(f) deleting the data stored in the global registering region in response to detecting that the second storage apparatus is removed from the electronic apparatus.
Kim’s disclosure is related to mobile phone storage and application performance.  As such, this provides analogous art to the problem faced by the inventor related to mobile phone storage.
As part of this disclosure, Kim discusses an example storage subsystem in Section 2.1, Paragraph 2, discussing how mobile devices have “limited amount of RAM, internal flash storage, and an external SD card slot”), where Table 1 shows data partitions, including for an external SD card partition.  In this scenario, the external SD card partition reads upon the second storage apparatus, where the SD card is coupled to the mobile phone.  As Kim’s disclosure already considers RAM memory, then Lee’s use of RAM devices for the L1 and L2 
An obvious modification can be incorporated, combining Lee’s disclosure on cache design to Kim’s discussion of cell phone storage subsystems.  Such a modification reads upon the missing limitation regarding the coupled nature of the second storage apparatus and electronic apparatus, as discussed above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lee’s cache design with Kim’s cell phone storage system.  Both elements are known in the art prior to the effective filing date, and as Kim has already described the internal memory as utilizing some RAM, one of ordinary skill in the art would be able to incorporate Lee’s cache design implementations for RAM into Kim’s phone with reasonable expectation that it continues to operate. 
	Lee and Kim still fail to teach the deleting method step.
Johnson’s disclosure is related to mobile phone communications.  As the current invention is related to a mobile phone application, one of ordinary skill in the art would consider how networks handling consider disconnections reasonably pertinent for providing solutions.
As part of this, Johnson maintains a list of obsolete accounts (see Fig. 37B), where Johnson checks for records that are either too old based on the current date/time or have expired configurations, see [0523].  Given a list of data/accounts that is obsolete, then the devices associated with the accounts are deleted from server data, as well as any related data, see [0524,0525].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Johnson’s teachings of removing data from removed/obsolete accounts into Lee and Kim’s mobile phone memory system, as this removal of obsolete data would free up space for data that is actively being referenced.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Johnson, Yu et al. (US 2014/0281151, as provided in applicant’s IDS), and Grobasch et al. (US 6,728,856, hereinafter “Grobasch”).
The claimed storage apparatuses and functional operations are identical to the storage apparatus managing method and storage apparatuses described in claim 14 and can be rejected according to the same rationale.  However, the combination of Lee, Kim, and Johnson fails to teach where the system comprises:
A processor storing a storage apparatus managing program; and
A control circuit, for controlling the second storage apparatus.
Lee and Kim both disclose the presence of a processor (Lee Fig. 1 shows a processor core connected with the memory architecture and Kim Section 2.2, Paragraph 1 discloses a Snapdragon processor within the Google Nexus One phone that serves as the test platform).  However, neither discloses the storage of a program on the processor. 

As part of this disclosure, Yu’s discloses a controller for flash memory, see [0275], where the flash memory can be integrated with the flash memory or be found on a separate module.
Yu further states that “Any methods or processes described herein are machine-implemented or computer-implemented and are intended to be performed by machine, computer, or other device and are not intended to be performed solely by humans without such machine assistance,” [0294], teaching that managing memory devices can be performed on programs run by computers. 
As such, two obvious modifications are identified: incorporating a controller for flash media, and incorporating the functionality of Lee and Kim’s disclosures related to the cache operation into programs that are executed on processors.  Such modifications read upon the control circuit and the storage apparatus managing program, as well as the presence of processors within a system.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Yu’s disclosures on flash controllers and incorporating functionality into with Lee’s memory devices modified by Kim, as a device incorporating flash memory would necessarily require a controller to be able to interface with and control the flash memory, and Yu’s disclosure shows that memory related functionality can be incorporated into computer implemented processes with no trouble, teaching that one of ordinary skill in the art would find it reasonable to expect a program to operate as intended. 

Grobasch’s disclosure is related to processor architecture and therefore comprises analogous art, as one of ordinary skill in the art constructing systems incorporating processors would look to the processor art for any teachings.
As part of this disclosure, Grobasch depicts a processor in Fig. 1 as including a program memory, described in Col. 3, Lines 1-2 as storing “software embodied in program instructions for execution by the processor.”
An obvious combination can therefore be identified: including a program memory within the processor to store instructions for execution.  Such a combination would teach storage of the program executing the functional operations of Lee and Kim into the processor.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Grobasch’s disclosure of processors and program memories with Lee’s memory devices as modified by Kim.  All elements are known in the art and Grobasch’s disclosure provides for a lower level view of the processor’s architecture and operations.  As such, one of ordinary skill would be able to provide program storage within processors with a reasonable expectation that the system continue to operate. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 
“wherein when the target data unit is copied to the global registering region, firstly confirming whether there is enough space in the global registering buffer region; in response to the global registering buffer region not having enough space, confirming whether there is enough space in the global registering file region, and in response to the global registering file region having enough space, copying the target data unit to the global registering file region.”
Claim 13 recites
“wherein when the target data unit is copied to the global registering region, firstly confirming whether there is enough space in the global registering buffer region; in response to the global registering buffer region not having enough space converting at least one part of the data of the global registering buffer region to at least one file and storing the at least one file in the global registering file region, and then storing the target data unit in the global registering buffer region.”
As discussed in the office action mailed December 30, 2019 during prosecution of parent application 16/027,388, it was determined that these actions, where another partition is checked if the first checked partition does not have sufficient space in claim 1 and where data in the buffer partition is converted into a file and migrated to the file partition in claim 13, were not found in the art, as art references either evict data to make room, see Church et al. (US 2007/0136533, as provided in applicant’s IDS) and White (US 2014/0181402), or dynamically change the size allocation of partitions to ensure that the designated partition has sufficient room, see Kumar et al. (US 5,737,750, as provided in applicant’s IDS) and Zhu et al. (“Power-Aware Storage Cache Management”, as provided in applicant’s IDS).  

An updated search did not yield a reference that could render this limitation obvious, leading to a determination that claims 1 and 13 are allowed.
Claims 2-12 are allowed for their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered and are persuasive in part and unpersuasive in part.
As the amendments to claims 1-13 have addressed the issues under 35 U.S.C. 112, as well as the claim interpretation/prior art rejections under 35 U.S.C. 103, the respective arguments are persuasive.
Regarding claims 14 and 16, applicant argues that the obsolescence/inactivity of accounts would not teach the removal of the second storage.  However, this appears to be 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139